Proceeding pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, pursuant to remittitur from the Court of Appeals, dated July 8, 1976. (40 NY2d 316.) Per Curiam. By remittitur dated July 8, 1976, the Court of Appeals reversed an order of this court made and entered May 22, 1975, which confirmed a determination of the State Human Rights Appeal Board, dated September 27, 1974. Such determination affirmed a determination made by the State Division of Human Rights (Division) charging petitioner New York Institute of Technology with discrimination in employment because of sex. The order of this court also granted a cross motion of the Division for an order of enforcement which granted tenure to the complainant Laura Canuto. Upon remittitur, the determination of the State Human Rights Appeal Board, dated September 27, 1974, is unanimously modified, on the law, to the extent of reversing the determination granting tenure to the petitioner and the matter of tenure is remanded to the State Division of Human Rights for reconsideration in accordance with the opinion of the Court of Appeals, and otherwise confirmed, without costs and without disbursements. Stevens, P. J., Markewich, Lupiano and Capozzoli, JJ., concur. Upon remittitur, the determination of the State Human Rights Appeal Board, dated September 27, 1974, unanimously modified, on the law, to the extent of reversing the determination granting tenure to the petitioner and the matter of tenure is remanded to the State Division of Human Rights for reconsideration in accordance with the opinion of the Court of Appeals, and otherwise confirmed, without costs and without disbursements.